UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-27574 IOWORLDMEDIA, INCORPORATED (Exact name of registrant as specified in its charter) Florida 59-3350778 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5025 West Lemon Street, Suite 200 Tampa, Florida (Address of principal executive offices) (Zip Code) (813) 637-2229 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 10, 2013 there were226,878,246 shares of $0.001 par value common stock issued and 232,878,246 outstanding. FORM 10-Q IOWORLDMEDIA, INCORPORATED. TABLE OF CONTENTS Page PART I. Financial Information 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operation. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PARTII. Other Information Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4.Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 Signatures 21 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ioWorldMedia, Incorporated and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Inventory - Prepaid expense Accrued revenue Total current assets Property and equipment, net of accumulated depreciation Other assets Advance payments for contractual obligations Goodwill, net of impairement allowance Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Advances from related parties $ $ Note payable Accounts payable and accrued expenses Deferred revenue Total current liabilities Deferred revenue - Total liabilities Temporary Equity Preferred stock, $.001 par value, 5,000,000 shares authorized,3,025,000 shares issued and 3,000,000 outstanding at March 31, 2013 and December 31, 2012 Stockholders' equity Common stock, $.001 par value; 250,000,000 authorized, 226,878,246 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Treasury stock, 25,000 shares of preferred, at cost ) ) Accumulated defcit ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 3 ioWorldMedia, Incorporated and Subsidiaries CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended March 31, (Unaudited) (Unaudited) Sales $ $ Cost of sales Gross profit Operating expenses: Selling and general and administrative Depreciation and amortization Total expenses Net operating income ) ) Other income (expense) Other income (expense) - - Total other income (expense) - - Net income (loss) before income taxes ) ) Provision for income taxes - - Net income (loss) $ ) $ ) Net loss per weighted share, basic and fully diluted $ ) $ ) Weighted average number of common shares outstanding, basic and fully diluted See notes to consolidated financial statements. 4 ioWorldMedia, Incorporated and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Additional Common Stock Paid-in Treasury Accumulated Shares Amount Capital Stock Deficit Total Balance, December 31, 2011 $ $ $ ) $ ) $ ) Common shares issued for cash Common shares issued for debt conversion Restricted common shares issued for services Restricted common shares issuedfor prior issuance shortages ) - Net loss ) ) Balance, December 31, 2012 ) ) ) Net loss ) ) Balance, March 31, 2013 $ $ $ ) $ ) $ ) See notes to consolidated financial statements. 5 ioWorldMedia, Incorporated and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operations Net income (loss) $ ) $ ) Adjustment to reconcile net loss to net cash: Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) - Accounts payable and accrued expenses Accrued revenue Prepaid expenses ) Advance payments on contractual obligations Deferred revenue ) ) Net cash provided by (used for) operating activities ) ) Cash flows from investing activities Capital expenditures - ) Net cash provided by financing activities - ) Cash flows from financing activities Advances from related party shareholders Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures: Cash paid during the year for: Interest $
